FILED
                           NOT FOR PUBLICATION
                                                                             JAN 04 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-50107

              Plaintiff-Appellee,                D.C. No.
                                                 3:10-cr-02967-BTM-1
 v.

JOSHUA JOHN HESTER,                              MEMORANDUM*

              Defendant-Appellant.



UNITED STATES OF AMERICA,                        No.   16-50123

              Plaintiff-Appellee,                D.C. No.
                                                 3:10-cr-02967-BTM-5
 v.

MARCO MANUEL LUIS,

              Defendant-Appellant.


                   Appeal from the United States District Court
                       for the Southern District of California
                   Barry Ted Moskowitz, Chief Judge, Presiding




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                           Submitted December 8, 2017**
                               Pasadena, California

Before: KELLY,*** CALLAHAN, and BEA, Circuit Judges.

      In 2012, both Joshua Hester and Marco Luis pleaded guilty to conspiracy to

launder money, and Hester pleaded guilty to various drug trafficking offenses.

The district court ordered Luis and Hester to pay restitution to JP Morgan Chase

(“Chase”) in the amount of $615,935, and to CitiGroup, Inc., in the amount of

$329,767, but did not specify a restitution payment schedule. Luis and Hester

appealed the restitution orders. This Court affirmed the calculation of restitution

owed to CitiGroup, and vacated and remanded for the district court to recalculate

the amount owed to Chase. United States v. Luis, 765 F.3d 1061, 1064 (9th Cir.

2014); United States v. Hester, 584 Fed. App’x 805, 806 (2014).

      On remand, the district court1 ruled that no restitution was owed to Chase.

In regards to the restitution owed to Citigroup, the district court ordered that the

Bureau of Prisons turn over all funds in Hester’s Inmate Trust Account, minus


      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Paul J. Kelly, Jr., United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
      1
          On remand, this action was assigned to a different district judge, because
the first district judge retired while the appeal was pending.
                                           2
$500 for Hester’s necessary personal expenses, and set a restitution payment

schedule as a condition of supervised release for both defendants. Luis and Hester

appeal a second time, challenging the district court’s ability to set a restitution

payment schedule and to order the Bureau of Prisons to turn over funds in Hester’s

Inmate Trust Account. We have jurisdiction under 8 U.S.C. § 1291, and we affirm.

      The district court exercised its power to enforce the Citigroup restitution

order that this Court had affirmed previously. See Peacock v. Thomas, 516 U.S.
349, 356 (1996). Under the Mandatory Victim Restitution Act (“MVRA”), the

district court must “specify in the restitution order the manner in which, and the

schedule according to which, the restitution is to be paid, in consideration of” the

defendant’s financial resources. 18 U.S.C. § 3664(f)(2); Ward v. Chavez, 678 F.3d
1042, 1052 (9th Cir. 2012).

      The first district judge assigned to Luis’s and Hester’s case did not consider

their financial resources or set a restitution payment schedule, which made

restitution due immediately at the time of their sentencing. See 18 U.S.C. §

3572(d)(1) (“A person sentenced to pay a fine or other monetary penalty, including

restitution, shall make such payment immediately, unless, in the interest of justice,

the court provides for payment on a date certain or in installments.”); United States

v. Carter, 742 F.3d 440, 444-45 (9th Cir. 2014) (per curiam) (the “practical effect”


                                            3
of failing to provide any particular payment schedule in a restitution order is that

restitution is due “immediately upon [the defendant’s] sentencing”). The

defendants never satisfied that obligation, so on remand, in order to “enforce the

order of restitution,” Carter, 742 F.3d at 445, the newly-assigned district judge

considered the defendants’ financial circumstances and provided a payment

schedule with which they could comply. The court did what the MVRA requires

by “setting a restitution payment schedule” after “consider[ing] the defendant’s

financial resources.” Ward, 678 F.3d at 1052.

      Moreover, the district court did not err by requiring the Bureau of Prisons to

turn over the funds held in Hester’s Inmate Trust Account. Under 18 U.S.C. §

3664(n), if a defendant ordered to pay restitution “receives substantial resources

from any source . . . during a period of incarceration, such person shall be required

to apply the value of such resources to any restitution . . . still owed.” Because

Hester’s Inmate Trust Account showed that he received “substantial resources”

during his period of incarceration ($12,500 in 2015 alone), he was required by law

to apply those funds to the $329,767 in restitution he still owed.

      AFFIRMED.




                                           4